OFFICE OF THE ATTORNEY GENERAL OF TEXAS
                            AUSTIN
QROVER SELLERS
*l-mRNcY GMm*L




nonoreble Jobn B. tinters,
lfxoeutlwo Direstor
flteto Dopertaont of PubliO   ~olfero
Auetlx   3, foxes

Doer Yr-   Wntsr8:                 Opirllom MO. O-T476

                                   nor    Authority   of   the


                                   for   Foetor II

          Tour roquod for au opini
mbjOot-metter  la 88 fOf1orsr


            *It   hem boon 08110




                                           o boparfiemtr     would
                                           IemIlY
                                               looopt Doll07
                                          orerJobaprogremln
                                         leed et the next lmefon




                   omld it be neoemeery to mend the
            state Constittatlon in order for tbe State
            o fTo se~to looept umney from the Federal
            tZwenment for Foster Beme Caret

                   “If an amendment to the Conutltutlon
            1s not neoeesery, then under pre@nt leg-
            leletlon,   does the Mete hete implied pow-
            er to aooept money from the Federal @orern-
ipmpreblo         John     n.     Tinter8   -   pago   a



                  mttor         tblm pnrp0eoMdW    tbe prerlelaae
                  of oooparetln~      with tbo Csdenr;lBo+ewmnat~

                  Tltlle        you ask ritb     rospwf    ta the euthorlt~   of
'$be       of 'Paraeto eooopt mono7 fram the ~Fedssol~otom-
        Rtetr
moat”, we tePe It te be 70~ moen the authorIt of tbo Meto
mpartwmt   et Pablio Taltero to looept *an07 irem the Pmlor-
81 Oorernunt  for Poetor Ilao 68re pF0gmm9




                  lTb op r o p oo r?tio w
                                        o r o fF lo woe?ea 7
                                                           ttek
       Depertaentar b8naa1~~ 0lr 421TldWr Q? Nate 8ga~-
       olee ero berob 8~th0rfWd ta rka 8ppliOnfl@mie
       ea alooept oay @ita,  gmmtw    Or 811*tuate or
       f'amde!'Wa tbew8lte& at8t.a ewOmdr          o&Iaetlom-
       al or boeltb pja&e    eatdpWgt%aer lt6.r to bo
       mr+d OR lltotoooeporet1r0ana 0tb.r mwe1        pmjo@to
       cud prOgiume in toXBe# %nelWdkPgOanrt?UOthn      of @P
       110 bull~ge~ repelrer wd ti?wWrrate.          An7 of
       aob?tanle8sacr7lmdepadtedlia      tb* 8Wfe Weear
       era bowby appropriated te tha epeeiitfe   prpoee wtbor-
       18.d by the ~tiw4    mQ mtbj.dt  to tbs '1imlktion
       pl*W em thle AOf*

              It would net be me@eeeery to euend the hnst%tm-
                   1.
tlon   in     for the Ekbe of Taesr or for tbo Mpertaeut
                ardor                                       of
Fublio Selfare to looopt -07 frae tbe FeUerel Povammt      ter
Voarter Uomeeera la wmnootiou  ritb tba fe&eml proc;nr.
                                         this Dewertment doolded tha qmmt-
                   la Opinion MO. fbSif#i!
tloa ander en identical prorlslan oentained In tbe them depert-
motel lppmprietion bill, -
          a. Under the holding of our opiai5 imme~ietoly lb o r o
sited, the State Departwant of Rabl~ie ~elksrs doeu have pwor to
lssept mameyfrom the ?aQ*rel (Dorwmwmt tar 8 Foetsr &iIae eera
progrem.

          It la lrpo~elbls far ono to knew the aonditfons upon
wbleb 8 great of Mona mef he me&e ?57the ?ederel @oTowmt     to
tbs 8teto In 84tenOo of tbe @eowegebOi 8 bill bJ tbe fkmd;Feear
Iewrablo   Jotm ?I.Vlatere - page t




kmt wo are rearing  In our enewerm above givea that so roqulre-
mte   ranld be imposed upas the Stete *hIoh would he ia rlole-
tlan of 8n7 oaaetitutlone~ llm*tetlon of tba loginlatlre pswor.
It ie, oi ooureo, poeeible that the C8~gmsm migbt ooupl,e tit&
the donetim dennndu upon the Ptate that would be forbidden ta
the La~laletww by the Coustitutlnn,  but thin IS net et all
like17 to he the oese.
           Vs are OC the opinion the eenasnt bf the Rtete t&u*
telooept donations or grate    frw  the Federal Qatemmmt     ~7
be @ten  by the l.o~lsletwre In en epyoprietinn   act. Ordiaer
117, It lr not required that the oonsent of the 8tete to eowpt
donetiwe be ovldeaoed b7 8 bills but It -7 be dono b7 ether
lpproprhte eatlon af the Lefi;ileturs, etieano*n.nl?ewh Isgl818-
tlro ert2wwlt7 to looept, em by n resolnti5,    ea oentradl&ln-
apiahod from l bill.


                               Very trul7 yours